Citation Nr: 0116903	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00 - 09 298A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972, including service in the Republic of Vietnam from 
October 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied service connection for 
post-traumatic stress disorder (PTSD).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  At the time 
of receipt of the appellant's claim for VA disability 
compensation benefits on March 12, 1999, his service medical 
records had been requested and obtained in connection with 
previous claims, and the RO had made a further request for 
any additional service medical records of the veteran.  

An RO letter of June 4, 1999, asked the claimant to submit 
evidence showing the first treatment for his claimed 
disabilities, and evidence of treatment thereafter, evidence 
that linked those disabilities to military service, and the 
names, dates and places of physicians or medical facilities 
providing treatment during or after service, with clinical 
findings and diagnoses.  He was informed that he could obtain 
that evidence himself or that VA would assist him, and was 
informed that VA had scheduled examinations for his claimed 
disabilities.  The RO requested all private and VA medical 
evidence identified by the claimant, and VA examinations, 
including a psychiatric examination, in June 1999.  The 
veteran submitted a stressor statement alleging PTSD, 
together with a letter from his brother, in June 1999.  By RO 
letters of August 10, 1999, the veteran was informed that 
evidence was needed to verify a psychiatric disability 
related to stressful events during active service, as well as 
evidence that verified a linkage between service and his 
current problems.  He was asked to complete and return a PTSD 
Questionnaire providing complete details regarding any 
stressful experiences, including location and date, and was 
informed that anecdotal incidents could not be verified.  He 
was further informed of the actions taken by VA, and that 
another psychiatric examination had been scheduled.  The 
veteran's PTSD Questionnaire was received at the RO on August 
20, 1999, with an attached letter from the veteran addressing 
that claim, and another VA psychiatric examination was 
conducted in August 1999.  

A rating decision of October 16, 1999, denied service 
connection for PTSD.  The claimant was notified of the action 
taken by RO letter of October 25, 1999, with a copy of the 
rating decision, which notified the claimant of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision, his right to appeal that determination and to have 
a personal hearing, and the time limit in which to do so.  
Following receipt of his notice of disagreement, the RO 
obtained the veteran's complete service administrative and 
personnel records.  The veteran was provided a statement of 
the case on March 9, 2000, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  

The claimant perfected his claim in February 2000, and 
requested a hearing before the Board in Washington, DC.  In 
May 2000, the veteran submitted a letter citing another 
stressful incident prior to his Vietnam service.  The veteran 
was notified by RO letter of November 28, 2000, that his 
appeal was being transferred to the Board, and of his right 
to submit additional evidence and argument or to request a 
hearing before the Board.  No evidence pertinent to the claim 
for service connection for PTSD has been received.  The 
veteran's hearing was scheduled for a hearing before a Member 
of the Board on June 4, 2001, and he was notified of the 
date, time and place of the hearing.  However, he failed to 
appear for the hearing without good cause shown, or to 
request postponement or rescheduling.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim, or asked 
that any additional evidence be obtained.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Further, the appellant was provided 
a VA specialist medical examinations with a medical opinion 
in June and August 1999, and all pertinent private and VA 
medical evidence identified by the claimant has been 
obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran did not engage in combat with the enemy 
during his period of active service.   

3.  The veteran does not have a diagnosis of PTSD, and 
competent medical evidence and opinion states that he does 
not meet the criteria for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991), 5103A(a)-(d), 
effective November 9, 2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's statutory 
obligation of notification to the claimant of required 
information and evidence, and its duty to assist a claimant 
in obtaining all evidence necessary to substantiate his 
claims have been fully met.  38 U.S.C.A. §§ 5107(a)(West 
1991), 5103A(a)-(d), effective November 9, 2000.  The RO has 
obtained available evidence from all sources identified by 
the veteran, and he has been afforded comprehensive VA 
psychiatric examinations in connection with his claim in June 
and August 1999.  The appellant failed to appear at his 
scheduled hearing before a Member of the Board in June 2001.  
On appellate review, the Board sees no areas in which further 
development might be productive.

I.  Evidentiary and Procedural History

The veteran's DD Form 214 shows that he served on active duty 
from November 1968 to March 1972, including service in the 
Republic of Vietnam from October 1970 to September 1971, and 
was honorably discharged.  His MOS was Morse Intercept 
Operator (05H), and he received the Air Medal.  

The veteran's service entrance examination disclosed no 
pertinent abnormalities, and his psychiatric evaluation was 
normal.  His service administrative and personnel records 
show that he completed basic training at Fort Leonard Wood in 
January 1969, and was assigned to Advanced Individual 
Training (AIT) at Fort Devens, Massachusetts.  In May 1969, 
he commenced 22 weeks of Morse Intercept Operator training, 
and in August 1969, he underwent nine weeks or Proxy 
Apprenticeship Training.  His military occupational specialty 
was Morse Intercept Operator (05H), and he was assigned to 
Company "A", US Army Security Agency Field Station 
(USASAFS), Asmara, Ethiopia, in September 1969.  In June 
1970, he was seen at the US Army Hospital, Asmara, Ethiopia, 
complaining of "nerves".  He was admitted for evaluation 
and returned to full duty after five days with a diagnosis of 
anxiety reaction.  In October 1970, he was assigned to duty 
in the Republic of Vietnam.  

On November 9,1970, the veteran was assigned to Company 
"A", 8th RRFS, US Army Security Agency Field Station, Phu 
Bai, for duty as a Morse Intercept Operator.  He was seen at 
the 616th  Medical Detachment, Phu Bai, on January 20, 1971, 
seeking an eye examination for flight duty, and was referred 
to the 95th Evacuation Hospital for ophthalmologic 
evaluation.  A Report of Medical History, completed in 
connection with a flight physical on January 20, 1971, denied 
any trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  He was found to have no disqualifying eye disorder, 
and it was indicated that he should qualify for Class III 
Flight.  On February 12, 1971, he was seen at 95th Evacuation 
Hospital complaining of stress and requesting a change in his 
MOS.  He was referred to the Headquarters Company, 101st 
Airborne Division, for psychiatric evaluation and a 
recommendation that he be permitted to change his MOS.  

A report of evaluation by a psychiatrist at the mental health 
clinic, 101st Airborne Division, shows that the veteran was 
referred for psychiatric evaluation in connection with a MOS 
change.  It was noted that the veteran had been in a critical 
MOS in which he felt inadequate, that he had frequently been 
assigned other duties; that he wanted to work in some field 
where he could be proud of his contribution; and that he had 
applied for flight status which would change his duties 
somewhat and probably make his functioning better.  Mental 
status examination revealed that the veteran was fully 
oriented, alert, and cooperative, with coherent speech, and 
normal motor behavior.  His mood was neutral, memory was 
intact, judgment and insight were adequate, intelligence was 
superior, and there was no evidence of a thought disorder.  
There was no evidence of drug or alcohol abuse, and no 
evidence of neurosis or psychosis.  The examiner stated that 
the veteran had an acute situational reaction because of 
dissatisfaction with his work, causing him to lose sleep and 
become disillusioned.  He stated that the veteran had no 
psychiatric illness or disease and that he demonstrated 
motivation for continued service.  He prescribed Valium, 5-10 
mgs., for the current stress, and recommended that the 
veteran's duties or MOS be changed to one which was mutually 
agreeable and which offered him a sense of satisfaction and 
accomplishment.  

On March 2, 1971, to veteran was reassigned, and arrived at 
the 224th Aviation Battalion, 146th Aviation Company (AVNCO), 
on March 8, 1971, where his conduct and efficiency reports 
were excellent.  On May 21 and September 1, 1969, he was 
excused from flight duty due to an acute gastrointestinal 
disorder.  A medical clearance certificate completed at the 
time of his return to the United States stated that he had 
undergone a medical examination, and that he had no 
demonstrable, communicable disease.  He departed the Republic 
of Vietnam on September 21, 1971, and was assigned to Company 
"C", US Army Security Agency Field Station, Vint Hills 
Farms Station (USASAFS-VHFS), Warrenton, Virginia, on October 
1, 1971.  On November 8, 1971, he was seen at the station 
clinic with complaints of many personal problems which were 
causing him insomnia and difficulty concentrating.  He 
related that his mother had taken $1,300. that he had sent 
home from his savings account; that his younger siblings were 
living with their stepfather who in the past had been 
determined an unfit guardian; that his older sister's 
marriage was foundering; and that he was unsure about his own 
future.  The impression was situational reaction, and it was 
suggested that he seek counseling.  The veteran's service 
medical records are silent for findings or diagnosis of 
neurosis or psychosis during the veteran's period of active 
service.  While the veteran's service separation examination 
is not of record, in February 1972 he signed a statement that 
he had undergone a separation medical examination more than 
three days prior to separation and that there had been no 
change in his medical condition.  

In July 1980, the veteran applied for VA disability 
compensation benefits for a skin rash, ringworm, headaches 
and hearing loss.  His service medical records were obtained 
in August 1980.  In July 1981, the RO made another attempt to 
obtain additional service medical records, including his 
service separation examination, but was informed by the 
National Personnel Records Center (NPRC) in July 1981 that no 
additional records were available.  Pursuant to a Board 
decision of July 1981, a rating decision of August 1982 
granted service connection for bilateral defective hearing, 
evaluated as noncompensably disabling.  

In an August 1988 letter, the veteran requested VA disability 
benefits, noting that he was not in receipt of Social 
Security Administration (SSA) benefits.  His application for 
VA nonservice-connected pension benefits for paranoid 
schizophrenia, beginning in 1986, was received at the RO on 
July 20, 1988.  He reported that he was receiving treatment 
at Jefferson Barracks, VAMC St. Louis, beginning in July 
1988.  

A VA hospital summary, dated in July 1988, shows that the 
veteran was admitted to the Jefferson Barracks facility on 
transfer from the VAMC, Marion.  On admission, he was alert, 
coherent and relevant, stating that he sought admission 
because did not have a roof over his head after his mother 
had kicked him out of the house, and that he was applying for 
SSA benefits.  He related a history of maladaptive behavior 
as a youth, with numerous legal problems, and a history of 
drug abuse, ending six years previously.  On psychological 
evaluation, he gave a history of Army service as a high speed 
Morse Intercept Operator and stated that he served in Vietnam 
and Cambodia; and that he was exposed to combat while flying 
as a radioman in a combat helicopter.  He related a family 
history of psychiatric problems in his siblings, and reported 
that he experienced seizures which he attributed to excessive 
drug and alcohol abuse.  His behavior during the interview 
was appropriate and cooperative, but circumstantiality was 
noted.  mental status examination noted that his affect was 
blunt, but facile.  He reported falling spells with 
incontinence and odors without cause, episodes of memory 
loss, transient personality changes and violent thoughts 
without action, but denied auditory or visual hallucinations, 
suicidal or homicidal intentions, and expressed sexual and 
religious preoccupation.  The interviewer indicated that his 
claimed "memory impairment" might be manipulative.  The 
psychological assessment was personality disorder, mixed 
type, heavy on the antisocial, with some borderline-of-
paranoid features typically found in the essential antisocial 
personality.  His motivation for treatment was questionable, 
and he was not given any medications.  At the time of 
hospital discharge he was coherent and relevant, and not 
suicidal, homicidal, or psychotic.  The diagnosis at hospital 
discharge was personality disorder, mixed type, probably 
borderline or antisocial.  

On VA psychiatric examination in September 1988, the veteran 
asserted that he was unable to work due to a seizure disorder 
which stated ten years previously, and that there was a 
family history of seizures.  He related that while on acid 
and drugs in 1981-1982, he began having visual hallucinations 
and seizures while in Orlando, Florida; and that he went to 
Anna State Hospital in 1985, but did not receive any 
treatment.  A report of special VA psychiatric examination 
shows that the veteran described a history of multiple grand 
mal seizures with convulsions, tremors, tongue biting, and 
disorientation, the most recent occurring ten days 
previously, but was not taking medication.  He recounted his 
service with the Army security and in Vietnam from 1970 to 
1971, and stated that he had not been able to work steadily 
for ten years because he had seizures or black outs on the 
job.  Mental status examination revealed that his speech was 
normal in rate and rhythm, his affect euthymic and his affect 
appropriate.  There was no loss of reality testing, no 
evidence of psychotic thought content, and no evidence of 
major cognitive deficits.  The examining VA psychiatrist 
noted that the veteran described no PTSD criteria.  An 
electroencephalogram (EEG) was normal.  The diagnoses were 
seizure disorder, major motor seizures by history; and 
paranoid schizophrenia, according to history, not found on 
examination.  

A rating decision of November 1988 granted a permanent and 
total rating for pension purposes due to a seizure disorder, 
schizophrenia by history, skin disorders, headaches, 
bilateral defective hearing, and tinnitus.  

The veteran was hospitalized at the VAMC, Marion, in July 
1989 and in January 1990 for a seizure disorder, and at the 
VAMC, Danville, in December 1991 after a suicide attempt.  

A VA hospital summary, dated from December 1991 to April 
1992, shows that the veteran was admitted to the VAMC, 
Danville, after taking an overdose of Dilantin.  Marion.  He 
related that he was living in a foster home and was being 
abused by another inmate, making him nervous and anxious and 
causing him to take the overdose of his seizure medication.  
On mental status examination, his mood and affect were 
depressed and he reported hearing voices.  He left several 
times and attempted suicide during treatment.  At discharge, 
he was considered competent but unemployable.  The diagnoses 
were Axis I: Paranoid schizophrenia and major depression with 
suicide attempts; psychosocial stressors were severe; and his 
Global Assessment of Functioning (GAF) Score was 65.

A hospital summary from the VAMC, John Cochran, dated in May 
1993, shows that the veteran was again hospitalized after 
taking an overdose of Dilantin.  The diagnoses at hospital 
discharge were Axis I: schizoaffective disorder versus 
schizophrenia (by history); Axis V: GAF Score 40 on 
admission, 60 at discharge.  A hospital summary from the 
VAMC, John Cochran, dated from September to October 1993, 
shows that the veteran was again hospitalized after 
complaining of hearing voices.  The diagnoses at hospital 
discharge were Axis I: schizophrenia, undifferentiated type; 
and Axis V: GAF Score 40 on admission, 60 at discharge.  A 
hospital summary from the VAMC, John Cochran, dated from 
September to October 1993, shows that the veteran was again 
hospitalized with a history of auditory hallucinations and 
paranoid delusions for 11 years.  The diagnoses at hospital 
discharge were Axis I: schizophrenia, undifferentiated type; 
and Axis V: GAF Score 40 on admission, 60 at discharge.  

VA outpatient treatment records dated from June 1998 to April 
1999 show that the veteran was seen for various complaints, 
and that he underwent a smoking cessation program from 
January to April 1999.  

On March 2, 1999, the veteran claimed service connection for 
multiple disorders, including skin, back and nervous 
conditions, as residual to Agent Orange (AO) herbicide 
exposure while in Vietnam.  He related that in November 1970, 
he was sent to Phu Bai, when he remained for six months, and 
that in May 1971, he received orders to Long Tran North, a 
base approximately 40 miles from Saigon.  He stated that 
while traveling by convoy to his new assignment, he was 
exposed to AO herbicide. 

Private treatment records dated from May 1972 to November 
1988 show that the veteran was seen for several complaints.  
In November 1998, he was diagnosed with a paranoid 
personality.  

Hospital summaries from an Illinois state mental health 
facility at Anna show that the veteran was admitted from July 
to August 1987 in a delusional state, expressing suicidal and 
homicidal thoughts.  He was subsequently found not to be 
psychotic and on no medication, and was in good contact.  The 
diagnosis at hospital discharge was atypical, mixed or other 
personality disorder.  He was readmitted in November 1989 
complaining of being confused and mixed up, and the admission 
diagnosis was psychotic disorder, not specified.  The 
diagnosis at hospital discharge was schizotypal personality 
disorder and history of seizures.  He was readmitted from 
April to August 1990 stating that evil spirits were entering 
his body.  His prior history of admissions was reviewed.  His 
hospital treatment was detailed in full.  The diagnosis at 
hospital discharge was depressive disorder; schizotypal 
personality disorder; and seizures.  He was admitted to 
another state mental health facility from October 1993 to 
March 1994 with auditory delusions and obsessions about 
smoking.  His medication with Navane, Dilantin, and Benadryl 
was reinstituted, and he became stable from depression, 
psychological impairment and seizure disorder.  During 
treatment, he related that he was a radio operator in 
Vietnam.  The diagnosis at hospital discharge was 
schizoaffective disorder; history of polysubstance abuse 
(alcohol, pot, coke, LSD); personality disorder, not 
otherwise specified; and seizure disorder.  

In June 1999, the veteran sought service connection for PTSD, 
submitting a stressor statement.  In that statement, he 
indicated that he served 14 months in Asmara, Ethiopia, 
before receiving order to Vietnam; that he processed out, 
spent 26 days at home, and flew to Saigon; that upon arriving 
in Saigon, he was sent to Bien Hoa for assignment, and at 
night could see the flashes on the horizon from the Archlight 
(B-52) missions; and that after four or five days, he was 
assigned to Phu Bai.  Upon landing at Phu Bai, he found the 
buildings to be riddled with bullet holes.  He began his 
work, which was classified, working 12-hour shifts; and began 
rotating for guard duty.  He stated that during the first 
week, three servicemen in a bunker were killed; that he and 
others had to go stand in trenches, ankle deep in water, when 
mortar rounds impacted the base; that on one occasion, he saw 
a rocket land in the 101st Airborne Division's area; and that 
one night a sapper got to the ammunition dump, causing a 
large explosion.  He recounted watching Cobra helicopters 
attacking enemy troops and positions within sight of the base 
at Phu Bai, and claimed that while he was lying in bed one 
night, one serviceman killed another with his weapon after a 
fight.  

The veteran further related that he remained at the base at 
Phu Bai for approximately six months before hearing of 
another assignment he could qualify for and get reassigned 
somewhere south of where he was; and that he got permission 
to go south to DaNang for a physical, which he passed.  He 
stated that he subsequently got orders to report to Long Tran 
North, about 40 miles from Saigon, but was unable to get a 
flight, so he took a convoy south to DaNang, then another 
south to Saigon, also riding with a Vietnamese civilian.  He 
related that on the way, he saw craters from an exploded 
mine, as well as the wreckage of two trucks, and that he 
"manned" a .50 caliber machine gun on the back of a 21/2 
ton truck; that he arrived at Long Tan North, where he 
finished his Vietnam service.  He stated that while at Long 
Tan North, he heard that Korean troops had killed a number of 
Viet Cong soldiers crossing the road; that he went to view 
the bodies, which were badly mutilated; and that since 
returning from Vietnam he has dreamed of being captured by 
the Viet Cong and mutilated, causing him to wake up 
screaming.  He reported that in 1987-88, he began to have 
sleepless nights and became schizophrenic, with many 
hospitalizations in mental institutions.

A June 1999 letter from his brother, a physician's assistant, 
stated that he was not an expert in dermatology or 
psychology, he had noticed that the veteran changed after 
returning from service; that he had become withdrawn and 
suicidal, with paranoid schizophrenic behavior, grand mal 
seizures, and an eczematous dermatitis; that he has had two 
failed marriages and was unable to work; and that it was 
believed that he had earned full service-connected 
disability.  

A report of VA psychiatric examination, conducted in June 
1999, cited the veteran's medical, social, occupational, and 
family history, and noted that the examiner had reviewed the 
veteran's claims folder.  The veteran denied any family 
psychiatric history, while noting his sister's suicide at age 
21, and recounted his several hospitalizations at VA and 
State mental health facilities.  The veteran expressed the 
opinion that he had PTSD because he has dreams of being 
captured by the Viet Cong (the psychiatric examiner noted 
that the veteran had not been captured by the Viet Cong).  He 
related stressful incidents, including serving in Vietnam 
from 1970 to 1971, and witnessing death and injury; that 
although he was a Morse Intercept Operator, he also pulled 
guard duty and the base camp at Phu Bai and saw tracer rounds 
coming from the jungle toward the camp; that he saw a rocket 
land in the 101st Airborne [Division] camp and the explosion 
of an ammunition dump; that while riding with a civilian, he 
was afraid of mines in the road; that while returning from a 
flight over Cambodia in a chopper, the co-pilot said that he 
saw a Russian Mig coming; and that he was aboard an aircraft 
that caught fire, used the fire extinguisher, and that the 
pilot stopped it by turning off the electricity.  

On mental status examination , the veteran was well-oriented, 
friendly and cooperative, with a depressive mood and a fairly 
narrow affect.  His judgment was intact and his insight 
limited was limited.  He reported ongoing auditory and visual 
hallucinations, with ideas of reference and suicidal thoughts 
without intent.  He complained of memory loss, and described 
obsessive and ritualistic behavior.  The examiner expressed 
the opinion that the veteran had a history of poor 
occupational functioning and very restricted social contact, 
with ineffective interpersonal skills and interpersonal 
relativeness.  The diagnoses were Axis I: schizoaffective 
disorder, bipolar type, with depressive and manic episodes; 
Axis IV; moderate psychosocial stressors with lack of social 
support and financial difficulties; and Axis V: GAF Score of 
50, highest in past year: 55.  

A rating decision of July 1999 denied service connection for 
multiple disorders, including a seizure disorder, ringworm, 
dermatitis, and skin, back and nervous conditions, as 
residual to Agent Orange (AO) herbicide exposure.  The issue 
of service connection for PTSD was deferred.  Those decisions 
were not appealed.  

In a PTSD Questionnaire completed by the veteran in August 
1999, he described standing perimeter watch as a combat duty; 
that the base at Phu Bai was rocketed and mortared between 
October 1970 and March or April 1971, and had to go to the 
trenchlines; that he does not know of any casualties from his 
unit; that he came under sniper fire while transferring from 
Phu Bai to Long Tran North; that he was assigned to the 8th 
Radio Research [Field Station], dispatching B-52's; that he 
flew over 40 missions over enemy held territory as a radio 
operator and Doppler operator, that his duties in Vietnam 
were 05H [Morse Intercept Operator]; that he was awarded the 
Air Medal in July or August 1971 for putting out a fire while 
assigned to the Radio Research unit at Long Tran North; that 
he experienced nightmares and fear of being shot; and that he 
had been hospitalized many times for schizophrenia.  

In a statement received in August 1999, the veteran stated 
that he had received the Air Medal for flying over 40 flights 
over enemy-held territory, and the Republic of Vietnam Cross 
of Gallantry for putting out a fire in an airplane 200 miles 
inside Cambodia.  Another VA psychiatric examination was 
scheduled.

A report of VA PTSD examination, conducted in August 1999, 
cited the veteran's opinion that he has PTSD due to his 
experiences in Vietnam.  It was noted that the veteran 
received Navane for schizophrenia, and that he was in receipt 
of VA nonservice-connected pension benefits.  He related 
financial problems, and indicated that he was living in a 
home owned by his sister.  The examiner cited the previous VA 
psychiatric examination, including the veteran's medical, 
social, occupational, and family history.  A mental status 
examination was performed, with specific evaluation of all of 
DSM-IV criteria for PTSD, and the findings were reported in 
full.  The veteran declined to undergo psychological testing.  
The examiner administered a structured diagnostic interview 
(PTIR), finding that the veteran met the diagnostic criteria 
for poly-drug abuse, depression, and schizophrenia, but did 
not met the criteria for PTSD and did not display any of the 
symptoms of PTSD.  He stated that the veteran's psychiatric 
diagnosis was schizoaffective disorder, and that he was 
disabled, living off his pension, and was markedly socially 
impaired, having very few social contacts.  He was receiving 
Dilantin for seizures, occasionally Lozepam or Alprazolam for 
anxiety, and Navane for psychosis.  The diagnoses were Axis 
I: schizoaffective disorder, depressed type, residual phase 
with treatment; and history of polysubstance abuse, in long 
term remission; Axis IV: mild to moderate psychosocial 
stressors of inadequate finances; and Axis V: GAF Score of 
45, highest in past year: 55.  The psychiatric examiner 
stated that the veteran's symptoms were severe and disabling; 
that he was unable to maintain employment; and that all of 
his symptomatology was due to his schizoaffective disorder 
rather than his past history of substance abuse.  

A rating decision of October 1999 denied service connection 
for PTSD, and the veteran appealed that determination.  

In a Statement in Support of Claim (VA Form 21-4138), the 
veteran related an incident which occurred while he was 
serving in Asmara, Ethiopia, prior to his Vietnam service.  
He stated that he was working his shift as a Morse Intercept 
Operator and was due to be relieved; that his relief appeared 
in the office, but stood around taking rather than relieving 
him; and that an altercation occurred and he was later 
assigned to the motor pool.  He also expressed the opinion 
that his VA psychiatric examination was inadequate, and that 
the examiner was biased.  

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
[the VA's Schedule for Rating Disabilities] i.e., in 
conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(f) (2000).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even  though there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. § 3.304(d) 
(2000).  

Prior to March 7, 1997, the provisions of  38 C.F.R. 
§ 3.304(f) (1996) provided that for combat-related stressors, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  

The veteran's service administrative records show that his 
first assignment in the Republic of Vietnam, was to the 8th 
RFFS, at Phu Bai.  The 8th US Army Security Agency Field 
Station.  As the veteran has stated, his duties also involved 
dispatching B-52's as a radio operator. 

There is no evidence in the record that the veteran engaged 
in combat with the enemy while serving in the Republic of 
Vietnam.  The Board notes that there are some inconsistencies 
in the veteran's recitation of his stressors in the record as 
noted above.   

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  VA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is 
VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).  

A veteran's engagement in combat may be established on the 
basis of evidence that the veteran received certain military 
citations.  Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 75-76 (1994) and 
apparently based on language in M21-1, Part VI, para. 
7.46(e)-(f) (Dec. 21, 1992)).  VA would ordinarily be 
justified in concluding that certain military citations 
constitute sufficient evidence, in the absence of evidence to 
the contrary, that a particular veteran engaged in combat.  
VAOPGCPREC 12-99 (Oct. 18, 1999) (the General Counsel noted 
that the Navy CAR [created in February 1969], Medal of Honor, 
Distinguished Service Cross, Silver Star, Bronze Star, Purple 
Heart and Army CIB appeared to be awarded primarily or 
exclusively for circumstances related to combat).  However, 
the list of such citations includes the Air Medal with "V" 
device, which the veteran does not hold.  Further, the 
veteran has not identified any combat service.  The episode 
recounted by the veteran of being tardily relieved of watch 
at the Army Security Agency Field Station, Asmara, having an 
altercation, and being assigned to the motor pool, does not 
constitute a combat stressor. 

In addition, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of [the VA's Schedule for Rating Disabilities] 
i.e., in conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The veteran has been examined 
by VA on more than one occasion in conjunction with his 
claim.  The veteran does not have a diagnosis of PTSD, and 
the medical evidence of record specifically shows that he 
does not meet the criteria for PTSD.  Further, there is no 
competent medical evidence which relates his current symptoms 
to service or an in-service stressor, and there is no 
credible supporting evidence that any claimed in-service 
stressor occurred.  In the absence of such evidence, service 
connection for PTSD is not warranted.  

Thus, the record contains no verification that the veteran 
engaged in combat during active service.  He has reported 
various stressors that are inconsistent in the record. 
Moreover, there is an absence of a diagnosis of PTSD, and as 
such, development aimed at verification of such incidents 
would not render the veteran's claim meritorious.  
Accordingly, the benefit sought on appeal must be denied.

It is noted that the veteran was seen for an anxiety reaction 
in June 1970 after being reassigned to the motor pool at the 
US Army Security Agency Field Station, Asmara, does not 
establish the presence of a chronic psychiatric disorder, and 
he specifically denied any psychiatric symptomatology in 
February 1971.  Further, his psychiatric evaluation in 
February 1971 disclosed no evidence of neurosis or psychosis.  
To the same point, the assessment of situational stress 
complaints elicited at the station clinic, US Army Security 
Agency Field Station, Vint Hills Farms Station (USASAFS-
VHFS), Warrenton, Virginia, on October 1, 1971, does not 
reflect any chronic mental disorder and the problems 
complained of by the veteran would reasonably be upsetting to 
any individual.  Additional medical reports and X-rays 
submitted by the veteran direct to the Board did not address 
a psychiatric disorder and are not relevant to the issue on 
appeal.  As noted above, there is no evidence in the record 
that associates his current symptomatology with any inservice 
treatment.  

Based upon the foregoing, and for the reasons and bases 
stated, the claim of entitlement to service connection for 
PTSD must be denied.  





ORDER

Service connection for PTSD is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

